Citation Nr: 1206416	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for narcolepsy.

3.  Entitlement to service connection for a left below-the-knee amputation, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and appellant/spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to May 1967.  The Veteran died on January [redacted], 2009.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) from a November 2001 rating decision (diabetes mellitus, narcolepsy, left below-the-knee amputation, and peripheral neuropathy) and a June 2007 rating decision (back) of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In September 2002, the Veteran and a witness testified before a Decision Review Officer (DRO) in Phoenix, Arizona.  A transcript of that hearing is of record.

In September 2007, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In May 2010, and subsequent to the death of the Veteran, the appellant and several witnesses testified before a DRO in Phoenix, Arizona.  A transcript of that hearing is of record.

These matters (except for the low back disability issue) were previously before the Board in July 2004 and November 2007 and were remanded for further development.  In April 2009, these matters were again before the Board, when they were dismissed due to the Veteran's death in January 2009.  In October 2011, the RO determined that the appellant was a proper claimant for the purposes of basic eligibility for substitution upon the death of a claimant.  The issues have now returned to the Board for further appellate consideration. 

The issues of entitlement to service connection for narcolepsy and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and there is no competent credible evidence of record that he was exposed to herbicides in service.

2.  The Veteran was less than credible, and not competent, with regard to allegations of borderline diabetes or diabetes in service.

3.  The earliest clinical evidence of record of diabetes is in 1990, more than 22 years after separation from service.

4.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran's diabetes mellitus is causally related to active service.

5.  The Veteran had a left below-the-knee amputation due to diabetes mellitus.

6.  The competent clinical evidence is against a finding of peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Diabetes Mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.6(c), 3.6 (d), 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  Left below-the-knee amputation is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3.  Peripheral neuropathy is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in June 2003, July 2004, and December 2007, VA informed him of what evidence was required to substantiate the claims on a direct incurrence basis, and of his and VA's respective duties for obtaining evidence.  They also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  The notices were deficient in that they were not provided prior to initial adjudication of the claims, and they did not provide the criteria necessary to establish service connection on a secondary basis.  The Board finds that the appellant has not been prejudiced by the timing of the notice as the claims were readjudicated after the notice.  

The Board finds that the appellant has also not been prejudiced by the VCAA notice defect as to the criteria for service connection on a secondary basis, as the evidence reflects that the appellant had actual notice of the required criteria.  The November 2005 and December 2008 supplemental statements of the case (SSOC) provided to the Veteran demonstrated that the Veteran had actual notice of the criteria for service connection as secondary to service-connected disability.  (The Board notes that VCAA notice cannot be satisfied by cobbling together unrelated pre- and post-decisional documents, such as rating decisions and statements of the case.  See Mayfield v. Nicholson, 444 f.3d 1328 (Fed Cir. 2006).  As such, the Board has acknowledged that VCAA notice had not been satisfied as to secondary service connection, but found no prejudice in regard to this VCAA notice defect.)  Importantly, the Veteran and appellant have consistently contended that the Veteran had a below-the-knee amputation and peripheral neuropathy due to diabetes mellitus.  As the Board, in the decision below, denies the Veteran's claim for entitlement to service connection for diabetes mellitus, the appellant cannot be prejudiced by a lack of proper notice as to service connection for disabilities secondary to diabetes mellitus.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F. 2d 333 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical records, and the statements of the Veteran, appellant and witnesses in support of the claims, to include testimony at DRO and Board hearings.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence, with respect to the claims decided on the merits herein, for which VA has a further duty to obtain.  

The Board notes that the evidence of record reflects that the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  SSA records are not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id. 

The Board finds that a reasonable possibility does not exist that SSA records would help the appellant substantiate the claims for entitlement to service connection for the disabilities at issue decided on the merits herein.  Private medical correspondence dated in March 1998 reflects that the Veteran had "applied for disability on the basis of his back trouble."  The Veteran also indicated at the September 2007 Board hearing that he was in receipt of SSA benefits for his back.  The appellant, in the May 2010 DRO hearing, testified that the Veteran was in receipt of 100 percent disability benefits for his back.  (See hearing transcript page 11.)  The record is negative for any indication that the Veteran was in receipt of SSA benefits for one of the claimed disabilities it issue as to which a decision is rendered on the merits herein.  Thus, the Board finds that a remand to obtain SSA records is not warranted relative to the issues decided herein.

A VA opinion with respect to the issue of service connection for diabetes mellitus was obtained in January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, and the post service clinical evidence of record.  Rationale was provided for the opinions proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this United States Court of Appeals for the Federal Circuit (Federal Circuit) decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The first element for entitlement to service connection is evidence sufficient to show that a current disability exists.  The evidence reflects that the Veteran had a diagnosis of diabetes mellitus.  (See January 2008 VA examination report).  Therefore, the Board finds that the first element has been met.

The second element for entitlement to service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran and appellant have contended that while in service, the Veteran was diagnosed with "borderline diabetes".  The Board finds that the Veteran and appellant are less than credible and not competent with regard to this assertion.  As is discussed below, the Board finds no competent credible evidence that the Veteran had borderline diabetes, diabetes, or the onset of diabetes, while in active service. 

The Veteran's STRs are entirely negative for a finding of borderline diabetes or diabetes.  A May 1966 STR reflects that the laboratory result for the Veteran's sugar was negative.  

A March 1967 report of medical history for separation purposes reflects that the Veteran denied having sugar in his urine.  This is consistent with the May 1966 STR noted above. 

The March 1967 report of medical examination for separation purposes reflects that laboratory findings for sugar were negative.  The report further reflects that the Veteran reported a lacerated little finger of the right hand, mumps and measles in children, chronic or frequent colds since 1964, severe tooth or gum trouble, and that he wore glasses for one week due to eye strain.  It was noted that the "examinee denies all other significant medical or surgical history."  

The Board finds that the evidence of record does not reflect that the Veteran had, nor that the appellant has, the medical training or expertise necessary to make a diagnosis of diabetes.  The Board also has considered the Veteran's statements that he was told, while in service, by a clinician that he had borderline diabetes, or the onset of diabetes.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds the evidence is against a finding of such a clinical statement.  As noted above, the Veteran not only denied having sugar in his urine upon separation, but when listing his disabilities or symptoms, he did not list diabetes, and he denied any medical condition not noted by him.  If the Veteran had been told he had diabetes, as he has related in conjunction with his claim for compensation benefits, he would not have reasonably denied such a condition upon separation.

In addition, the Court has previously noted, 'the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also Marciniak v. Brown, 10 Vet. App. 198 (1997). 

The Veteran submitted an annotated copy of laboratory results from March 1965 wherein he noted that the laboratory results of 47 percent upon hematocrit testing and 15.5 grams per deciliter upon hemoglobin testing reflect "definitely high blood sugar" and "extremely high blood sugar."  The Board finds no competent basis for such a statement.  Again, the Board notes that the Veteran has not been shown to possess the medical experience or training necessary to make such a statement.  Hematocrit is the proportion of the volume of a blood sample that is red bloods cells.  Hemoglobin is the red oxygen-carrying pigment of erythrocytes. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  There is no competent evidence of record which indicates that the Veteran's levels were anything other than normal for an adult male.  The Board notes that the Veteran has stated that hemoglobin "measures the past 6 months of blood sugar"; however, the Board notes that there are different types of hemoglobin and the Veteran is not qualified to distinguish between them.   

The earliest clinical evidence of record for diabetes is in April 1990, more than 22 years after separation from service.  A private medical record reflects the following: 

[l]ab was reviewed, he is diabetic according to the fasting sugar and glycolytic.  He's referred to a dietician for dietary consult and I invite him to visit with the in-service nurse for diabetic teaching films if he is interested.  He will start an exercise program for weight loss and control of his sugar, will report back to my office one week after beginning his diet for a check on his fasting sugar and treatment will progress from there.  

There is no indication in the report that this was not the initial diagnosis of diabetes.  There is no indication that the Veteran was already on any type of diet or exercise program for diabetes.  There is no indication that the Veteran was already on oral medication for diabetes.  This is especially noteworthy as the Veteran testified in 2007 that he was "taking pills for almost forty years now." (See Board hearing transcript page 5.)  The Board finds that the allegation as to when the Veteran began taking medication for diabetes is less than credible based on the medical records noted above and below.    

An October 1990 private medical record reflects the following:

[h]e is in bad need of dietary therapy, increased exercise and will need some sort of a hypoglycemic agent.  . . .  He will start the dietary program and will come in weekly . . . for blood sugars until he gets consistent values.  At that point drug intervention will be started.

Thus, the record reflects that the Veteran was not already on medication for diabetes when he sought treatment in October 1990.

A June 1991 private medical record reflects that it was recommend that the Veteran "get a home test kit for fasting sugar."

Notably, the 1990 and 1991 private medical records reflect that the Veteran will start an exercise program, will begin a diet, will get a home test kit, and will need medication.  All of the notations reflect that these steps will be done in the future; not that they had been done in the past, thus providing an indication that the Veteran had been newly diagnosed.

The Board also notes that a February 2001 VA medical record reflects a history of diabetes for 20 years.  Even if the Board found this to be a credible onset, it would still be approximately 14 years after the Veteran separated from service.  

As stated above, the earliest clinical evidence of record of diabetes mellitus is in 1990, more than 22 years after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible.)  In the present case, the Veteran's statements contemporaneous to service are more credible than the statements post service. See Curry v. Brown, 7 Vet. 59 (1994).

The Board has considered the lay statements of the appellant, his children, and the "buddy statements," but finds that they are not probative on the issue.  Diabetes is diagnosed by laboratory tests indicating glucose intolerance.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  None of the family members or friends has been shown to possess the medical expertise or training necessary to make a diagnosis of diabetes or to make a finding that the Veteran was tired due to his diabetes.  As they are not shown to have medical training or to have reviewed the Veterans medical records from service, their statements as to the Veteran being diabetic in service are based on what the Veteran has told them.  As the Board finds that the Veteran's statements as to the onset of his diabetes are less than credible, the other lay statements, which are essentially that the Veteran told the other individuals that he was diabetic in service, are not probative.  The Veteran's allegation that he had diabetes in service is not made credible merely because he has made this contention to other individuals and they have repeated it.  In addition, the Veteran's children were not alive at the time of his active service; therefore, they are not competent to report as to his medical condition at that time.  

The claims file includes a VA examination report from January 2008.  The examiner opined as follows:

The earliest documentation of presence of diabetes is 1990.  He was on diet only, and oral medication was stared soon after.  This examiner has no basis to conclude that the diabetes originated in the service, and without such evidence must conclude that it is less likely as not that it is related to the service.  

The Board also notes that the evidence of record is against a finding that the Veteran was exposed to herbicides in service, served in Vietnam during the Vietnam Era, or served in another area where herbicides were used.  Moreover, the Board finds that the evidence is against a finding that the Veteran's diabetes was manifested to a compensable degree within one year from date of separation from service.  Thus, he is entitled to the presumptions provided by §§ 3.307 and 3.309.

The Board finds that the lay statements as to diagnosis and treatment in service are less than credible when considered in light of the entire record, to include the above noted private medical records, and the STRs, which reflect negative sugar testing and also reflect the Veteran's denial of sugar in his urine upon separation. 

The Veteran may have sincerely believed that he had diabetes due to his active service; however, the Board finds Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation or diagnosis.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. Espritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left below the-knee amputation

In 2001, the Veteran had a left below-the-knee amputation.  The appellant avers, and the evidence reflects, that the amputation was due to the Veteran's diabetes mellitus.  (See February 2001 VA medical record which notes a diagnosis of cellulitis diabetes mellitus, the June 2001 VA general medical examination record which notes amputation secondary to diabetes mellitus, and a January 2008 VA medical record which notes amputation was secondary to diabetic related complication of cellulitis and gangrene.)  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

In the decision above, the Board denied the claim for entitlement to service connection for diabetes mellitus; therefore, service connection may not be established for left below-the-knee amputation as secondary to diabetes mellitus, as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Board finds that the preponderance of the evidence is against a grant of service connection, and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Peripheral Neuropathy

The appellant contends that the Veteran had peripheral neuropathy as secondary to his diabetes mellitus.  As noted above, service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In the decision above, the Board denied the claim for entitlement to service connection for diabetes mellitus; therefore, service connection may not be established for peripheral neuropathy as secondary to diabetes mellitus, as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  

The Board is not bound to discuss a theory of entitlement on a direct-incurrence basis where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct-incurrence basis. Robinson v. Mansfield, 21 Vet. App. 545 (2008).  However, the Board notes that both direct-incurrence and secondary service connection theories of entitlement require a competent current diagnosis.  On VA neurologic examination in June 2001, the impression included that the examiner was "unable to find any evidence of peripheral neuropathy despite the longstanding history of diabetes."  A January 2008 VA examination report reflects that upon neurologic examination the examiner was "unable to elicit knee reflexes or the right ankle reflex.  However, monofilament, vibratory and sharp pain perception are all fully intact."  The report further reflects "[h]e denies any symptoms of neuropathy such as numbness or paresthesias."  The Board finds no competent clinical evidence that the Veteran had a diagnosis, or symptoms, of peripheral neuropathy during the pendency of the appeal.  

The Board finds that the preponderance of the evidence is against a grant of service connection and thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for a left below-the-knee amputation, claimed as secondary to diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes mellitus, is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

Narcolepsy

The appellant avers that the Veteran had narcolepsy due to active service.  The Board finds that the evidence of record is conflicting in regard to the presence of narcolepsy at any time during the pendency of the claim.  Further, although the Veteran underwent a VA examination in January 2008 and an etiology opinion was provided, the Board finds that a supplemental opinion is warranted.  

The January 2008 VA examination record reflects that the examiner considered the Veteran's in-service complaints of excessive sleepiness.  He also considered that the Veteran worked in construction until 1996.  The examiner was unable to ascertain a history of hypnagogic hallucinations or cataplexy.  During the VA examination, the Veteran was fully awake and alert.  The examiner noted that a 2000 VA sleep study was negative for sleep apnea or narcolepsy.  The examiner opined as follows:

. . . the veteran's history is not terribly compelling for narcolepsy, although I cannot completely rule it out.  On the basis of his sleep study in the year 2000, it would seem like he does not have that problem.  His current situation could be clouded by the fact that he takes sedative-hypnotic drugs or at least medicines that cause sedative hypnosis and while not all people with narcolepsy respond to Ritalin, many do.  Hence, I am really not able to determine that he has the condition of narcolepsy, it is only possible.  

The Board finds that a supplemental opinion is warranted to address a December 2001 VA neurology note which reflects "the history and lab confirm idiopathic narcolepsy."  The Board is unsure if the "lab" noted is a VA laboratory report, or a laboratory result reported by the Veteran.  There is no indication in the January 2008 VA examination report that the VA examiner considered such laboratory results.  

Further, although private medical evidence reflects a diagnosis of narcolepsy and that the Veteran was being prescribed Ritalin, clinical evidence or a rationale is not provided.  (i.e. a private medical report dated in March 1998 reflects that the Veteran had a past medical history of "sleep apnea study" and "treatment of narcolepsy.")

An August 2001 VA sleep clinic record reflects that the Veteran was diagnosed with "excessive daytime sleepiness, sleep onset and maintenance insomnia, nocturia, and "narcolepsy by history only."  The examiner stated as follows:

Explained to the patient that narcolepsy is in fact a diagnosis of exclusion and his history of sleep onset and maintenance insomnia combined with back pain and nocturia, would suggest that he has ample reason for not getting a good night sleep and therefore, has good reason to be sleepy the next day.  In addition, his last sleep study at this VA showed a delayed sleep REM onset of 261 minutes, and narcoleptics typically have sleep onset REM.  Prior PTSG's especially with MSLT done by DR.s [R.] and [B.] would help with this diagnosis.  At this point, I have no solid evidence to support a diagnosis of narcolepsy.

Clarification of these conflicting clinical findings would be useful in adjudicating the issue on appeal.

Back disability

The Veteran's claim for entitlement to service connection for a back disability was denied by a rating decision in June 2007.  The Veteran filed a timely notice of disagreement (NOD), and the RO issued a statement of the case (SOC) in April 2008.  The Veteran filed a timely substantive appeal in May 2008.  The Veteran died in January 2009 prior to adjudication of the appeal by the Board.  A statement received from the appellant in September 2009 reflects that the appellant intended to continue the Veteran's appeal.  As noted above, in October 2011, the RO determined that the appellant was a proper claimant for the purposes of basic eligibility for substitution upon the death of a claimant.  Based on the foregoing, the Board has merged the Veteran's claim for entitlement to service connection for a back disability with the other issues on appeal. 

An August 23, 1963 STR reflects that the Veteran complained of low back pain.  He had a good range of motion.  The impression was acute L-5 strain on the right.  An August 26 1963 STR reflects that the Veteran received two treatments of moist heat to the lumbar area.  "He returned the third day and stated his back has not bothered him at all over the week-end and does not feel like he needs any further treatment.  Discontinued."  The March 1967 report of medical history for separation purposes reflects that the Veteran denied recurrent back pain.

Private medical records dated in 1998 reflect complaints of back pain.  A November 4, 2005 record reflects that the Veteran stated that his pain started in his low back about two year after the amputation of his left leg in March 2001.  Private medical correspondence dated November 8, 2005 reflects that the Veteran reported pain for approximately the last three years.  A November 14, 2005 private records reflects pain since 1965.

Private medical correspondence dated in March 1998 reflects that the Veteran "continues to work in a nonlifting capacity and has applied for disability on the basis of his back trouble.  The Veteran testified at the September 2007 Board hearing that he was in receipt of Social Security Administration disability benefits.  (See Board hearing transcript, page 26.)  Testimony at the May 2010 DRO hearing reflects that the Veteran was in receipt of disability benefits solely due to his back. (See DRO hearing transcript, page 11.)  

VA should attempt to obtain all Social Security Administration records, to include all determinations, pertinent to the Veteran.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  If no records are available, a formal finding of unavailability should be associated with the claims file.  If any received records indicate that the Veteran had a back disability during the pendency of his claim, the claims file should be forwarded to a VA clinician for an opinion on such.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for a low back disability, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Request the appellant to submit a copy of all SSA disability records, to include all decisions (determinations) and all medical records used to make the decision.  

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

If no SSA records are available, a formal finding of unavailability should be associated with the claims file. 

4.  If any newly received clinical records indicate that the Veteran had a low back disability, forward the claims file to a VA clinician for an opinion on such.  As the Veteran is deceased, an examination is not possible.

The clinician is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that any low back disability was related to the Veteran's military service.  The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  The clinician should review the claims folder, to include the August 23 and 26 1963, and the March 1967 STRs.

5.  Request the January 2008 VA examiner who provided an opinion as to narcolepsy, or if he is unavailable, another clinician, to provide a supplemental opinion as to whether the Veteran had narcolepsy at any time during the pendency of his claim, and if so, whether it was related to active service.  The claims file must be made available to the examiner for review.  Rationale must be provided for the opinion offered.

In providing the opinion, the examiner must consider: (i) the STRs, to include October 1964 STR (cold for 1 1/2 months and complaints of "excessive drowsiness), March 1965 STR (Veteran complained of several months history of malaise and lethargy), May 1966 STR (Veteran complained of one year of being excessively sleepy, with no other symptoms; laboratory slip reflects that his albumin and sugar tests were negative), and a September 1966 STR (reflects that the Veteran was "still unable to sleep and provided an impression of anxiety causing sleepiness; (ii) the January 3, 2000 VA sleep study which is negative for a finding of narcolepsy; (iii) the August 2001 VA sleep clinic record which is negative for a finding of narcolepsy; (iv) the December 2001 VA neurology note which reflects that the history and lab confirm idiopathic narcolepsy; (v) the January 2008 VA examination report; and (vi) the private medical records which reflect treatment for narcolepsy with Ritalin (e.g. April 1990 to March 1993 which are negative for narcolepsy, and March and May 1993 which reflect narcolepsy).  The clinician should also discuss whether the symptoms noted in the lay statements are consistent with narcolepsy (e.g. that the Veteran would fall asleep at traffic lights, while "addressing the ball" during golf, while raising a fork to his mouth, and that he would fall asleep for 10 to 20 seconds while in a conversation, and would "get right back into the conversation where he left off when he woke up.")  

6.  Thereafter, readjudicate the issues of entitlement to service connection for a low back disability and for narcolepsy.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


